Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	This office action is in response to the amendment filed June 30, 2021.  Claims 9 – 11, 13 – 20 and 22 - 27 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9 through 11, 13 through 20 and 22 through 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori (2015/0243932) in view of Mizuno (2015/0372258).

With regard to claims 9 and 18, Shiratori discloses an organic EL display device (Figure 1, #100 and [0073]) comprising:
		a first light emitting unit (Figure 1. #’s 18B and [0077] “…each of the pixels including a sub pixel 18B which emits blue color light …”) that comprises a first lower electrode (Figure 4, #31) that includes a reflecting surface (Figure 4, #25), a first light emitting layer provided over the first lower electrode (Figure 4, #32);
		a second light emitting unit (Figure 1. #’s 18G and [0077] “…each of the pixels including a sub pixel 18B which emits blue color light …”) that comprises a second lower electrode (Figure 4, #31) that includes a reflecting surface (Figure 4, #25), a second light emitting layer provided over the second lower electrode (Figure 4, #32); 
		a third light emitting unit (Figure 1. #’s 18B and [0077] “…each of the pixels including a sub pixel 18B which emits blue color light …”) that comprises s third lower electrode that includes a reflecting surface (Figure 4, #25), a third light emitting layer provided over eh third lower electrode (Figure 4, #32), 
		a first bank provided between the first and the second light emitting unit (Figure 4, #28, see the transition between 18R and 18B); 
		a second bank provided between the second and the third light emitting unit (Figure 4, #28, see the transition between 18B and 18G)

		an optical adjusting layer (Figure 4, #26), the optical adjusting layer including:
		a first area overlapping the first light emitting unit (Figure 4, the area 28CT over 18R), 
		a second area overlapping the second light emitting unit (Figure 4, the area 28CT over 18G), 
		a third area overlapping a part of the bank adjacent to the first area (Figure 4, the area to the left of the first area over to the edge of 18R), 
		a fourth area overlapping a part of the bank between the third area and the second area (Figure 4, the area between the third area and the second area), 
		a fifth area overlapping a part of the bank adjacent to the second area (Figure 4, the area to the left of the second area over to the edge of 18G), and 
		a sixth area overlapping the second bank (Figure 4, the area to the left of the first area over to the edge of 18R).
		The office finds no specific disclosure in Shiratori wherein the adjusting layer is provided over the upper electrode and wherein at least a thickness of the first area, a thickness of the third area, and a thickness of the fourth area are different from each other, the thickness of the fourth area and a thickness of the sixth area is the same, a thickness of the second area is the same as the thickness of the first area and the thickness of the first area facing the first lower electrode and the thickness of the 
		Mizuno discloses the adjusting layer is provided over the upper electrode (Figure 1, #’s 30 and 26).
		The office finds combining Shiratori and Mizuno would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Shiratori discloses an organic EL Display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Mizuno also discloses an organic EL Display device, a "comparable" device, which has been improved by providing the adjusting layer over the upper electrode.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Mizuno's known technique of providing the adjusting layer over the upper electrode in the same way in Shiratori.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Shiratori and Mizuno, the combination would, therefore, yield predictable results.
		The office finds no specific disclosure in the combination of Shiratori and Mizuno wherein at least a thickness of the first area, a thickness of the third area, and a thickness of the fourth area are different from each other and the thickness of the fourth area and a thickness of the sixth area is the same, the thickness of the fourth area and 

With regard to claims 10 and 19, the office finds no specific disclosure in the combination of Shiratori and Mizuno wherein the thickness of the third area is greater than the thickness of the fourth area.  Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds the thickness of the third area being greater than the thickness of the fourth area is the same is a recitation of relative dimensions that would not make the claimed device to perform differently than the prior art, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the thickness of the third area being greater than the thickness of the fourth area.

With regard to claims 11 and 20, the office finds no specific disclosure in the combination of Shiratori and Mizuno wherein the thickness of the fourth area is greater than the thickness of the first area.  Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds the thickness of the fourth area being greater than the thickness of the first area is the same is a recitation of relative dimensions that would not make the claimed 

With regard to claims 13 and 22, Shiratori discloses the optical adjusting layer comprises a first film and a second film stacked on the first film, the first film is provided to the first to the sixth area of the optical adjusting layer, the second film is provided to the third and the fourth area of the optical adjusting layer (Figure 4, #’s 26a, 26b and 26c wherein the office considers Shiratori’s combination of 26b and 26c as 

With regard to claims 14 and 23, the office finds no specific disclosure in the combination of Shiratori and Mizuno wherein the first film has a refractive index larger than that of the second film.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds the first film having a refractive index larger than the second film is a choice of one of a finite number of solution, that is the first film having a refractive index larger than that of the second film refractive index, the first film having a refractive index smaller than the second film refractive index and the first film having a refractive index the same as that of the second film refractive index, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first film having a refractive index larger than that of the second film.  

With regard to claims 15 and 24, the office finds no specific disclosure in the combination of Shiratori and Mizuno wherein the optical adjusting layer has a refractive index larger than that of the upper electrode.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of 
  
With regard to claims 25 and 16, Shiratori discloses an orthogonal light emitted from the first light emitting unit penetrates the first area (Figure 12B, M1 and [0025] “… it is assumed that light M1, M2, and M3 ejected in the Z direction …” wherein the office considers Shiratori’s Z direction as corresponding to the claimed first area) and an oblique light emitted from the first light emitting unit penetrates third area (Figure 12B, LB1 and [0017] “Light LB1, which is emitted from the light emission layer of the organic EL element 513 … is incident to the surface 530a of the counter substrate 530. Some of the light LB1 are reflected in the boundary surface …” wherein the office considers Shiratori’s boundary surface as corresponding to the claimed third area), an orthogonal light emitted from the second light emitting unit penetrates the second area (Figure 12B, M2 and [0025] “… it is assumed that light M1, M2, and M3 ejected in the Z direction …” wherein the office considers Shiratori’s Z direction as corresponding to the claimed 

With regard to claim 26, Shiratori discloses the first light emits blue light, the second light emits green light, and the third light emits red light (Figure 4, 18B, 18G and 18R).

With regard to claims 17 and 27, Shiratori discloses a sealing film that covers the optical adjusting layer (Figure 4, #34).


Response to Arguments
Applicant's arguments with respect to claims 9-11, 13- 20 and 22 - 27 have been considered but are not persuasive. 

Applicant also argues Shiratori fails to disclose the elements of claims 16 through 25.  Based on the expanded rejection details of claims 25 and 16 above, the office does not find applicant’s argument persuasive. 


Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622